Citation Nr: 0725484	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-13 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to reimbursement or payment for unauthorized 
medical services rendered after the first two days of a 
private hospitalization in St. John's Medical Center from 
December 10 to 22, 2003.

2.  Entitlement to reimbursement or payment for unauthorized 
medical services rendered in connection with a private 
hospitalization in the Restorative Care Unit (RCU) of St. 
John's Medical Center from December 22 to 26, 2003.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, wife, and daughter


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1942 to December 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and March 2004 decisions 
by the Medical Administration Service (MAS) of the Muskogee, 
Oklahoma, VA Medical Center (VAMC), addressing the veteran's 
claim for reimbursement or payment for unauthorized medical 
services rendered during private hospitalization in St. 
John's Medical Center from December 10 to 26, 2003.  For the 
period from December 10 to 22, the MAS granted the claim as 
to expenses incurred during the period from December 10 to 
12, 2003, and denied the claim for the period after that.  On 
December 22, 2003, the veteran was discharged from St. John's 
Medical Center, and admitted to the RCU of St. John's Medical 
Center.  Since these were handled administratively as 
separate hospitalizations, the claims were developed 
separately as well.  

In June 2007, the veteran appeared at a hearing held at the 
RO before the undersigned (i.e., Travel Board hearing).  The 
case has been advanced on the docket.
	

FINDINGS OF FACT

1.  The veteran was granted reimbursement or payment for 
medical expenses incurred during the first two days of the 
December 10 to 22, 2003, hospitalization in St. John's 
Medical Center, from December 10 to 12, 2003; after that, he 
had stabilized such that he could have been transferred to a 
VAMC 60 miles away.  

2.  The veteran was hospitalized in the RCU of St. John's 
Medical Center from December 22 to 26, 2003, for 
rehabilitation services, and he did not receive emergency 
services during the hospitalization.   


CONCLUSIONS OF LAW

1.  The criteria for reimbursement or payment for 
unauthorized medical services rendered after the first two 
days of the December 10-22, 2003, private hospitalization in 
St. John's Medical Center have not been met.  38 U.S.C.A. § 
1725 (West 2002 & Supp. 2006); 38 C.F.R. §§ 17.1000-17.1002 
(2006).

2.  The criteria for reimbursement or payment for 
unauthorized medical services rendered in connection with a 
private hospitalization in the Restorative Care Unit (RCU) of 
St. John's Medical Center from December 22 to 26, 2003 have 
not been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2006);  
38 C.F.R. §§ 17.1000-17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The veteran was not provided 
any VCAA notification in this case.  However, based on the 
undisputed facts, as argued by the veteran, his claim could 
not conceivably result in a grant of the benefit; therefore, 
the failure to provide VCAA notice was nonprejudicial error.  
See Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005); 
Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); Short 
Bear v. Nicholson, 19 Vet.App. 341, 344 (2005).  Moreover, 
all records pertaining to the hospitalizations at issue are 
of record, and there is no reasonable possibility that any 
notice or assistance would aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).  Thus, the Board finds that failure to 
provide VCAA notice was harmless error.  

The veteran seeks payment or reimbursement for medical 
expenses incurred during private hospitalization from 
December 10 to 26, 2003.  As indicated above, the MAS granted 
the claim with respect to the services rendered during the 
first 2 days (48 hours) of hospitalization, until December 
12, 2003.  As also noted above, although the veteran was in 
St. John's Medical Center the entire time, on December 22, 
2003, he was discharged from the hospital, and admitted to 
the rehabilitation unit of the medical center, considered to 
be a separate hospitalization by St. John's.  Therefore, the 
claims were developed separately as well.  

The veteran does not have any adjudicated service-connected 
disabilities, and, accordingly, the claim was considered 
under the Millennium Health Care and Benefits Act, Public Law 
106-117, which provides for the reimbursement of non-VA 
emergency treatment for which the veteran is personally 
liable in certain circumstances, regardless of service-
connected status, if specified criteria are met.  38 U.S.C.A. 
§ 1725; 38 C.F.R. § 17.1002.  To be eligible for 
reimbursement under this law, all of the following conditions 
must be met:  

(a) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care;

(b) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health;

(c) A VA or other Federal facility was not feasibly available 
and an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized).  

(e) The veteran was enrolled in the VA health care system at 
the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment;

(f) The veteran is financially liable to the non-VA provider 
of the emergency treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case of an 
accident or work-related injury; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728, which applies primarily to emergency treatment 
for a service-connected disability. 

38 C.F.R. § 17.1002 (2006).

Since all criteria must be met, the claim must be denied if 
there is a failure to satisfy any single criterion.  As a 
threshold matter, the veteran's Medicare coverage must be 
discussed, because under 38 C.F.R. § 17.1002(g), 
reimbursement may not be provided if the veteran has coverage 
under a health-plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment.  A "health-
plan contract" includes Medicare.  See 38 C.F.R. § 
17.1001(a)(2) (2006) (an insurance program 42 U.S.C.A. 
§ 1395, which includes Medicare).  In this case, however, the 
veteran only had coverage under Medicare Part A; he did not 
have any Part B coverage.  Medicare Part A and Part B cover 
completely different medical services.  Although the 
regulation refers to "the emergency treatment," the Board 
notes that each vendor submitted a separate claim for payment 
with VA.  Thus, "the emergency treatment" must be read to 
refer to the emergency treatment by a specific provider.  
Since the veteran did not have any Part B coverage, he does 
not have a health-plan contract for any services, such as X-
rays and other diagnostic tests, physician services, or other 
medical services not covered by Medicare Part A.  This 
criterion is met, then, for medical services not covered, in 
whole or in part, by Medicare Part A.  

As indicated above, the MAS granted the claim with respect to 
the services rendered during the first 2 days (48 hours) of 
hospitalization, until December 12, 2003.  Thus, the primary 
question for consideration with respect to the first 
hospitalization is whether the veteran's condition had become 
stable so as to have permitted safe transfer to a VA 
facility.  38 U.S.C.A. § 1725(d); 38 C.F.R. § 17.1002(d).  

In this case, the veteran, a resident of Tulsa, Oklahoma, was 
conveyed by ambulance to St. John's Medical Center in Tulsa 
in severe respiratory distress.  The ambulance report 
indicated that the condition was a life-threatening emergency 
at that time.  He was non-responsive on admission, and 
required intubation, and he was admitted to the intensive 
care unit.  Hospital records show that on December 11, he was 
noted to be much improved.  He was extubated, and transferred 
from the ICU to a monitored floor.  Later that day, he was 
noted to be up in a chair for a meal.  He continued to 
improve clinically during the remainder of the 
hospitalization, but complained of severe hip pain.  Although 
X-rays were normal, a magnetic resonance imaging (MRI) scan 
disclosed a nondisplaced fracture of the right femoral neck.  
On December 22, he was noted to be medically stable for 
transfer to the RCU for gait training.  Discharge diagnoses 
were congestive heart failure with an estimated ejection 
fraction of 18 percent; coronary arterial disease; chronic 
kidney failure; right femoral neck fracture; and normocytic 
anemia secondary to chronic disease.  

It is not disputed that the veteran's initial hospitalization 
in St. John's was under emergent conditions.  However, the 
MAS determined that after two days if hospitalization, he was 
sufficiently stabilized to have permitted transfer to the 
VAMC in Muskogee, which was approximately 60 miles away.  
This determination was confirmed by a physician in August 
2004, and the veteran has not specifically argued that an 
emergency continued.  Moreover, neither the Board nor the 
veteran possesses the necessary medical expertise to 
challenge the results of this medical evidence.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992) (a layman is not 
competent to offer a diagnosis or medical opinion); Jones v. 
Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  

On December 22, 2003, he was transferred to the RCU, a 
rehabilitation unit, which would not typically be a 
"facility providing emergency care," as required under 
38 C.F.R. § 17.1002(a).  On an application for admission to 
that facility, it was noted that the reasons for admittance 
were skilled physical therapy for cardiac rehabilitation and 
nondisplaced right femur fracture.  Diagnoses on admission 
were congestive heart failure with an estimated ejection 
fraction of 18 percent; cardiac ischemia, medically managed; 
chronic kidney failure; and right femoral neck fracture.  
During the admission, he made good progress with his short-
term goals of increasing his functional mobility with gait 
training and increasing his level of independent activities 
of daily living.  There is no evidence that in this instance, 
the facility satisfied the requirement that the services be 
provided in a hospital emergency department or a similar 
facility providing emergency care, nor is there evidence that 
emergency treatment was provided during this hospitalization.  

The veteran essentially contends that he was unaware of the 
procedures or criteria regarding transfer to a VA facility.  
He states that St. John's hospital was notified on admission 
of his veteran status, and that the hospital should have 
contacted the VAMC with respect to transfer of the veteran.  
He contends that he should not be held responsible for St. 
John's and/or VA's failure to follow procedures to have him 
transferred, when they were familiar with the process, while 
he was completely unaware.  He further states that when he 
was hospitalized, he was in the ICU and in no condition to 
make decisions or requests for transfer.  He contends that VA 
was informed of his hospitalization, and if he was not 
transferred to the VA hospital in Muskogee, there was nothing 
he could do.  He and family members state that no one talked 
to any of them about moving the veteran to the VAMC.  

According to the statement of the case, the VA received 
notification of the veteran's admission to St. John's Medical 
Center on December 11, 2003, from the admission office of 
that facility.  On December 12, 2003, per a phone call with a 
social worker at St. John's Medical Center, the veteran was 
"using his Medicare."  The veteran and his family deny 
talking with a Social Worker or anyone else regarding whether 
the veteran wanted to be transferred to the VAMC, or stay at 
St. John's.  The records contained in the veteran's MAS file 
do not show any such meeting, but they consist of 
observations and findings pertaining to his medical status.  
On December 12, 2003, it was noted that the veteran's medical 
records were to be obtained from the Muskogee VAMC.  

However, notwithstanding any communication failures or 
misunderstandings, payments of monetary benefits from the 
Federal Treasury must be authorized by law.  Incomplete or 
even erroneous information provided by others, including 
Government employees, does not change this requirement, 
regardless of extenuating circumstances or claims of 
fairness.  See, e.g., Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 
2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); 
Harvey v. Brown, 6 Vet. App. 416 (1994); McTighe v. Brown, 7 
Vet. App. 29, 30 (1994) (holding that erroneous advice given 
by a government employee cannot be used to estop the 
government from denying benefits).  

In this case, after the first two days of hospitalization, 
there is an undisputed, competent medical opinion that the 
veteran was stabilized sufficiently for transfer to a VAMC 60 
miles away.  Therefore, he is not entitled to reimbursement 
or payment of expenses incurred after the first two days of 
the December 10-22, 2003, hospitalization in St. John's 
Medical Center.  He was transferred to the RCU of St. John's 
Medical Center, a rehabilitation facility, where he did not 
receive emergency treatment; hence, he is not entitled to 
reimbursement or payment of expenses incurred during that 
hospitalization from December 22-26, 2006.  While 
sympathizing with the veteran's situation, the Board is 
unable to provide a legal remedy.  See Owings v. Brown, 8 
Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992) ("This Court must interpret the law as 
it exists, and cannot 'extend . . . benefits out of sympathy 
for a particular [claimant].'").  

Under the law as applied to the undisputed facts, the claims 
cannot be allowed.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt does not apply, 
and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Reimbursement or payment for unauthorized medical services 
rendered after the first two days of a private 
hospitalization in St. John's Medical Center from December 10 
to 22, 2003, is denied.

Reimbursement or payment for unauthorized medical services 
rendered in connection with a private hospitalization in the 
RCU of St. John's Medical Center from December 22 to 26, 
2003, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


